Citation Nr: 0900664	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-39 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1968 to November 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board remanded the present claim in December 2007.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of hypertension.  

2.  No medical evidence of record links the veteran's current 
diagnosis of hypertension with any service connected 
disability, or generally to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor is it proximately due to or the result of service 
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in February 2003 and January 
2005 letters, after which the claims were re-adjudicated.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service and post service treatment records and 
relevant medical statements were obtained, and he declined a 
hearing on this matter.  Additionally, the veteran was 
provided VA examinations related to his claim and an 
appropriate medical opinion was provided.  The AMC/RO has 
also complied with the December 2007 remand of this matter.  
Further, the Board does not have notice of any additional 
evidence which is relevant that the VA has failed to obtain.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain the evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to develop evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as cardiovascular-renal disease, including hypertension is 
manifest to a compensable degree within one year after 
separation from service the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, 
secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service 
connected disorder.  38 C.F.R. § 3.310(a).  

The veteran is claiming entitlement to service connection for 
hypertension.  He specifically contends that such disorder is 
experienced secondary to his service connected diabetes 
mellitus.  

The Board notes that a May 2006 VA examination reflects the 
veteran's diagnosis of hypertension and that numerous VA 
treatment records document his treatment for the condition.  
The veteran was granted service connection for diabetes 
mellitus associated with herbicide exposure in a March 2003 
rating decision.  Currently, however, there is no medical 
evidence of record supporting a link between the veteran's 
service connected diabetes and his hypertension.  In fact, 
the only medical opinion addressing the veteran's contention 
is found in a May 2008 VA examination.  After performing an 
examination of the veteran, the examiner concluded that the 
veteran's hypertension was less likely as not (less than 
50/50 probability) caused by or a result of his service 
connected diabetes mellitus.  The examiner conceded that 
diabetes mellitus may cause hypertension, but opined that the 
veteran's hypertension was more likely than not "caused from 
morbid obesity with lack of exercise and not from diabetes 
mellitus."  

Although the veteran's contention opposes the VA medical 
opinion, as a lay person, he is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As such, his opinion alone is insufficient to 
provide the requisite nexus between the cause of his 
hypertension and service connected diabetes mellitus.  
Accordingly, absent competent medical evidence linking the 
two disorders, the veteran's claim for service connection for 
hypertension, claimed secondary to service connected diabetes 
mellitus must be denied.  

It is acknowledged that where the evidence does not warrant 
secondary service connection, an appellant may still 
establish service connection on a direct or presumptive 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the veteran has presumed exposure to an 
herbicide agent.  Nevertheless, presumptive service 
connection is still not applicable, since service connection 
due to herbicide exposure is only presumed for a specific 
list of diseases set forth under 38 C.F.R. § 3.309(e) and 
hypertension is not among the diseases listed.  Additionally 
there is no medical evidence indicating the veteran received 
a diagnosis of hypertension within a year of separation.  
Consequently, the Board may not grant presumptive service 
connection on either of these bases.  

Direct service connection for hypertension is also not 
supported by the evidence of record.  While the veteran has a 
current diagnosis of hypertension, the medical evidence fails 
to relate it to the veteran's time in-service.  Additionally, 
the veteran's service treatment records contain no record of 
in service hypertension treatment or findings.  Likewise, the 
significant gap in time between service and treatment for 
hypertension also weighs against the veteran's direct service 
connection claim.  Accordingly, the greater weight of the 
evidence is against finding that the veteran's current 
disability is related to military service.  


ORDER

Service connection for hypertension, claimed as secondary to 
service connected diabetes mellitus, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


